DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16, 25, 27-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of Etling (US 8342447), Fernandez (US 20160137307), European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage), and Drew (FlightGlobal webpage).

Regarding claim 14, Pogosyan teaches a method of operating an aircraft, comprising:
providing an aircraft having a fuselage (#1), a swept wing extending laterally from the fuselage (#3), at least one horizontal tail surface extending laterally from the fuselage (#4), at least one vertical 
operating the aircraft with:
angle of attack of at least 25° (column 4, line 63).
Pogosyan teaches a leading edge flap (#9), but is silent to if the leading edge flap is a dynamic slat. Dynamic slats are well known in the art on the leading edge of wings. Etling teaches a dynamic slat (#50) attached to a leading edge of the wing (#28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan with the dynamic slat of Etling. Doing so would allow the wing to operate at high angles of attack (Etling: column 1, lines 25-29).
Pogosyan appears to be silent to the aircraft having a maximum take-off weight. It is well known in the art that aircraft are rated with a maximum takeoff weight, for example, Pike teaches an aircraft (F-5A) having a maximum take-off weight (page 2, F-5A, 20,677 lbs maximum takeoff). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to have a maximum takeoff weight of 20,677lbs, as taught by Pike. Doing so would provide the aircraft with a rated takeoff weight capability, which is a common aircraft specification.
Pogosyan appears to be silent to the continuous thrust operation of the engines. Fernandez teaches an operating option of setting the engines to the maximum continuous thrust ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with the engines maximum continuous thrust of Fernandez. Doing so would allow the aircraft improved performance when operating with maximum continuous thrust is desireable. 
Pogosyan appears to be silent to the operational ratio of maximum continuous thrust to take-off weight ratio. However, Examiner notes that two engines from European Aviation Safety Agency (PW305B, top chart of page 7, 1994 daN for each engine is approximately 4483 lbf) would produce a In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with the maximum continuous thrust to take-off weight ratio of 0.5 to 0.6. Doing so would improve performance of the aircraft.
Pogosyan appears to be silent to the turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft. 

Regarding claim 15, Pogosyan teaches the method of claim 14, further comprising providing leading edge root extensions (#2) mounted to the wing and the fuselage at the leading edge of the wing (Fig. 1). 
Pogosyan appears to be silent to the planform areas on the leading edge root extensions and the wing. Pogosyan does have a wing and a wing root which inherently have planform areas and the leading edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft In re Aller, 105 USPQ 233.

Regarding claim 16, Pogosyan teaches the method of claim 14, further comprising providing the aircraft with a nose chine (#8 is considered as a nose chine since it extends outwardly from the nose) formed in the fuselage along lateral sides thereof at a nose of the aircraft (Fig. 1), the nose chine terminating forward of the wing (Fig. 1), the nose chine configured to shed air vortices at angles of attack of at least 25° to increase yaw stability of the aircraft. 
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the nose chine at the same angle of attack inherently shedding air vortices with the nose chine.

Regarding claim 25, Pogosyan teaches the method of claim 14, wherein the turbine engines each include an inlet duct (#13), the inlet duct being positioned rearward of the leading edge of the wing (Fig. 1 and Fig. 2). 

Regarding claim 27, Pogosyan teaches the method of claim 14.
Pogosyan appears to be silent to the maximum continuous thrust capabilities of the turbine engines. Standard engines typically have a rated maximum continuous thrust. European Aviation Safety Agency shows turbine engines providing a maximum continuous thrust (page 2, first table PW305B), the turbine engines each generate maximum continuous thrust in the range of about 3,200 lbf to about 4,000 lbf (page 7, first table, PW305B, 1994 daN is approximately 4483 lbf which is about 4000 lbf). It 

Regarding claim 28, Pogosyan teaches the method of claim 14.
Pogosyan appears to be silent to the empty weight of the aircraft. Pike teaches an aircraft which has an empty weight in the range of about 9,000 lbs to about 10,000 lbs (page 2, F-5A 8085 lbs empty, which is about 9,000 lbs). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the weight characteristics of Pike. Doing so would provide an aircraft which is a desired weight and requires less fuel.

Regarding claim 29, Pogosyan teaches the method of claim 14.
Pogosyan appears to be silent to the empty and loaded weight of the aircraft. Pike teaches an aircraft which has a maximum loaded weight in the range of about 12,000 lbs to about 14,000 lbs (page 2, F-5A 13,433 lbs gross which is in the specified range). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the weight characteristics of Pike. Doing so would provide an aircraft which is a desired weight and requires less fuel.

Regarding claim 30, Pogosyan teaches the method of claim 14, wherein the wing is tapered from the fuselage towards tips of the wing (Fig. 1).



Regarding claim 32, Pogosyan teaches the method of claim 15, further comprising creating lifting vortex flow with the leading-edge root extensions at angles of attack of about 25°.
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the leading edge root extensions at the same angle of attack inherently creating lifting vortex flow with the leading-edge root extensions.

Regarding claim 33, Pogosyan teaches a method of operating an aircraft, comprising:
providing an aircraft having a fuselage (#1), a swept wing extending laterally relative to the fuselage (#3), at least one horizontal tail surface extending laterally from the fuselage (#4), at least one vertical tail surface extending upward from the fuseleage (#5), first and second turbine engines (#6) mounted to the fuselage at locations positioned vertically below the wing (Fig. 2), and leading edge root extensions (#2) mounted to the wing and the fuselage at a leading edge of the wing (Fig. 1), 
operating the aircraft with:
angle of attack of at least 25° (column 4, line 63).
Pogosyan teaches a leading edge flap (#9), but is silent to if the leading edge flap is a dynamic slat. Dynamic slats are well known in the art on the leading edge of wings. Etling teaches a dynamic slat (#50) attached to a leading edge of the wing (#28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan with the dynamic slat of Etling. Doing so would allow the wing to operate at high angles of attack (Etling: column 1, lines 25-29).
Pogosyan appears to be silent to the aircraft having a maximum take-off weight. It is well known in the art that aircraft are rated with a maximum takeoff weight, for example, Pike teaches an aircraft (F-
Pogosyan appears to be silent to the continuous thrust operation of the engines. Fernandez teaches an operating option of setting the engines to the maximum continuous thrust ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with the engines maximum continuous thrust of Fernandez. Doing so would allow the aircraft improved performance when operating with maximum continuous thrust is desireable. 
Pogosyan appears to be silent to the planform areas on the leading edge root extensions and the wing. Pogosyan does have a wing and a wing root which inherently have planform areas and the leading edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft such that the leading edge root extensions having a planform area ratio relative to a planform area of the wing in the range of about 0.1% to about 5% for the purpose of increased maneuverability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the leading edge root extensions at the same angle of attack inherently creating lifting vortex flow with the leading-edge root extensions.
Pogosyan appears to be silent to the operational ratio of maximum continuous thrust to take-off weight ratio. However, Examiner notes that two engines from European Aviation Safety Agency (PW305B, top chart of page 7, 1994 daN for each engine is approximately 4483 lbf) would produce a In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with the maximum continuous thrust to take-off weight ratio of 0.5 to 0.6. Doing so would improve performance of the aircraft.
Pogosyan appears to be silent to the turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft. 

Regarding claim 35, Pogosyan teaches the aircraft of claim 33. Pogosyan appears to be silent to the exact value of maximum continuous thrust and weights of the aircraft. European Aviation Safety Agency (previously incorporated) teaches wherein the turbine engines each generate maximum continuous thrust in the range of about 3,200 lbf to about 4,000 lbf (page 7, first table, PW305B, 1994 daN is approximately 4483 lbf which is about 4000 lbf). Pike (previously incorporated) teaches the aircraft has an empty weight in the range of about 9,000 lbs to about 10,000 lbs (page 2, F-5A 8085 lbs 

Regarding claim 36, Pogosyan teaches the aircraft of claim 33, further comprising providing the aircraft with a nose chine (#8 is considered as a nose chine since it extends outwardly from the nose) formed in the fuselage along lateral sides thereof at a nose of the aircraft (Fig. 1), the nose chine terminating forward of the wing (Fig. 1), and shedding air vortices with nose chine at angles of attack of about 25° to increase yaw stability of the aircraft. 
One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the nose chine at the same angle of attack inherently shedding air vortices with the nose chine

Claims 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of Etling (US 8342447), Fernandez (US 20160137307), European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage), and Drew (FlightGlobal webpage) as applied to claims 14 and 33 above, and further in view of Lachmann (Experiments with Slotted Wings).

Regarding claim 21, Pogosyan, teaches the method of claim 14. Etling, as previously incorporated, teaches wherein the dynamic slat (#50) is movable between a retracted position (Fig. 7) and at least one extended position (Fig. 8).
Pogosyan appears to be silent to using the dynamic slat to facilitate a desired angle of attack. However, it is well known that slots can increase the stalling angle of attack (Lachmann, page 3, lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the dynamic slat of Pogosyan to facilitate angle of attack for the aircraft of at least 25°, as 

Regarding claim 34, Pogosyan teaches the method of claim 33. Etling, as previously incorporated, teaches wherein the dynamic slat (#50) is movable between a retracted position (Fig. 7) and at least one extended position (Fig. 8). 
Pogosyan appears to be silent to using the dynamic slat to facilitate a desired angle of attack. However, it is well known that slots can increase the stalling angle of attack (Lachmann, page 3, lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the dynamic slat of Pogosyan to facilitate angle of attack for the aircraft of at least 25°, as taught by Lachmann (Lachmann, page 3, lines 1-7) for the purpose of enabling greater maneuverability of the aircraft.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of Etling (US 8342447), Fernandez (US 20160137307), European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage), and Drew (FlightGlobal webpage) as applied to claim 14 above, and further in view of Shirk (US 4415132).

Regarding claim 22, Pogosyan teaches the method of claim 14. 
Pogosyan appears to be silent to the wing connection and construction. Shirk teaches wherein the wing includes first and second wing sections (#26, #28) connected to a center wing box (#30). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the wing box connection of Shirk. Doing so would provide a more stable wing connection.

Regarding claim 23, Pogosyan teaches the aircraft of claim 14.
Pogosyan appears to be silent to wing’s relationship to the fuselage and construction elements thereof. Shirk teaches wherein the wing (#22) extends through the fuselage (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include the wing extending through the fuselage as taught by Shirk. Doing so would allow the wings to act as one unit and be fabricated as one unit (Shirk, column 4, lines 65-66). 

Regarding claim 24, Pogosyan teaches the aircraft of claim 14.
Pogosyan appears to be silent to the wing’s construction. Shirk teaches wherein the wing is a single-piece, fixed wing (column 4, lines 65-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan with the single-piece wing of Shirk. Doing so would allow the wing to be fabricated as one unit (Shirk, column 4,lines 65-66). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of Etling (US 8342447), Fernandez (US 20160137307), European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage),  and Drew (FlightGlobal webpage) as applied to claim 14 above, and further in view of Airpower Classics (AIR FORCE Magazine Article).

Regarding claim 26, Pogosyan teaches the aircraft of claim 14, wherein the wing has a leading edge sweep angle (Fig. 1). 
Pogosyan appears to be silent to the exact angle of sweep in the aircraft. Sweep angles in the specified range are known, for example, the aircraft design previously incorporated in Pike (F-5A) has a sweep angle in the range of about 25° (Airpower Classics, paragraph 2, sentence 3) to about 35° relative . 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Pogosyan (US 9180974) in view of Etling (US 8342447), European Aviation Safety Agency (Type-Certificate Data Sheet), Pike (FAS webpage),  Lachmann (Experiments with Slotted Wings), and Drew (FlightGlobal webpage).

Regarding claim 37, Pogosyan teaches a method of operating an aircraft, comprising:
providing an aircraft having a fuselage (#1), a swept wing extending laterally relative to the fuselage (#3), at least one horizontal tail surface extending laterally from the fuselage (#4), at least one vertical tail surface extending upward from the fuselage (#5), first and second turbine engines (#6) mounted to the fuselage at locations positioned vertically below the wing (Fig. 2), leading edge root extensions (#2) mounted to the wing and the fuselage at a leading edge of the wing (Fig. 1), a nose chine terminating forward of the wing (#8 is considered as a nose chine since it extends outwardly from the nose),
operating the aircraft with:
angle of attack of at least 25° (column 4, line 63).
Pogosyan teaches a leading edge flap (#9), but is silent to if the leading edge flap is a dynamic slat. Dynamic slats are well known in the art on the leading edge of wings. Etling teaches a dynamic slat (#50) attached to a leading edge of the wing (#28) and moving the slat between a retracted (Fig. 7) and extended (Fig. 8) position. It would have been obvious to one of ordinary skill in the art before the 
It is well known that slots can increase the stalling angle of attack (Lachmann, page 3, lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the dynamic slat of Pogosyan to facilitate angle of attack for the aircraft of at least 25°, as taught by Lachmann (Lachmann, page 3, lines 1-7) for the purpose of enabling greater maneuverability of the aircraft.
Pogosyan appears to be silent to the maximum continuous thrust capabilities of the turbine engines. Standard engines typically have a rated maximum continuous thrust. European Aviation Safety Agency shows turbine engines providing a maximum continuous thrust (page 2, first table PW305B), the turbine engines each generate maximum continuous thrust in the range of about 3,200 lbf to about 4,000 lbf (page 7, first table, PW305B, 1994 daN is approximately 4483 lbf which is about 4000 lbf). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to include PW305B engines, as taught by European Aviation Safety Agency. Doing so would provide Pogosyan with engines having about 4000 lbf of maximum continuous thrust, as taught by European Aviation Safety Agency.
Pogosyan appears to be silent to the planform areas on the leading edge root extensions and the wing. Pogosyan does have a wing and a wing root which inherently have planform areas and the leading edge extensions are depicted to be significantly smaller than the wing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft such that the leading edge root extensions having a planform area ratio relative to a planform area of the wing in the range of about 0.1% to about 5% for the purpose of increased maneuverability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

One of ordinary skill in the art would understand that operating the aircraft with an angle of attack of 25° would place the leading edge root extensions and nose chine at the same angle of attack inherently creating lifting vortex flow with the leading-edge root extensions and shedding air vortices with the nose chine.
 Pogosyan appears to be silent to the operational ratio of maximum continuous thrust to maximum take-off weight ratio. However, Examiner notes that two engines from European Aviation Safety Agency would produce a combined maximum continuous thrust of approximately 8,966 lbf of maximum continuous thrust. Examiner further notes that the aircraft (F-5A) of Pike states the maximum takeoff weight as 20,677 lbs. If the aircraft were to operate with two engines of European Aviation Safety Agency and the maximum takeoff weight of Pike, maximum continuous thrust to maximum take-off weight ratio would be approximately 0.433. Although this is not within the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify this ratio to be in the range of 0.5 to 0.6 as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with the maximum 
Pogosyan appears to be silent to the turning capabilities of the aircraft. Drew teaches operating the aircraft with sustained turns in the range of about 6.5 G to about 7.5 G (page 2, lines 4-7 of text). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pogosyan to operate with sustained turns as taught by Drew. Doing so would allow for greater maneuverability of the aircraft. 

Response to Arguments
The affidavit under 37 CFR 1.132 filed 07/26/2021 is insufficient to overcome the rejection of claims 14-16 and 21-37 based upon 35 U.S.C. 103 as set forth in the last Office action because:  
It fails to set forth facts, as points 6-18 are based on the assumption that the figure of Pogosyan is to scale.
MPEP 2125: When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").
Slats and leading edge flaps, such as the leading edge flap of Pogosyan, are sometimes used in the art interchangeably (See Etling, column 8, lines 9-10), but for clarity, the rejection has been amended.
The argument that the pivoting portions of the strake are not a nose chine has been considered, however, it is known that a strake is synonymous with a chine (See Whitehouse US 10543899, column 3, .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US 9725155) and Kaniut (US 4008867) show nose chines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647